FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YEVGENIY VALENTINOVIC                            No. 09-71903
LESHCHINKIY, a.k.a. Vadim V.
Leshchinskiy, a.k.a. Yevgeniy V.                 Agency No. A071-280-443
Leshchinskiy, a.k.a. Eugene V. Leshinsky,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Yevgeniy Valentinovic Leshchinkiy, a native and citizen of Ukraine,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s removal order. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in

part and deny in part the petition for review.

      Leshchinkiy does not challenge that his 2007 conviction for burglary in the

second degree in violation of R.C.W. § 9A.52.030 is an aggravated felony burglary

offense that renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii). The

aggravated felony conviction also renders Leshchinkiy statutorily ineligible for

asylum. 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i).

      Because Leshchinkiy was convicted of an aggravated felony and has not

raised a colorable legal challenge, we lack jurisdiction to review the agency’s

discretionary determination that his conviction is a particularly serious crime that

bars him from receiving withholding of removal. See 8 U.S.C. § 1252(a)(2)(C)

(limiting review when petitioner has been convicted of an aggravated felony); see

also Pechenkov v. Holder, 705 F.3d 444, 447-49 (9th Cir. 2012).

      Substantial evidence supports the agency’s denial of protection under the

Convention Against Torture because Leshchinkiy failed to establish that it is more

likely than not he will be tortured if returned to Ukraine. See Wakkary, 558 F.3d at

1067-68; see also Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                      09-71903